OPINION

McANULTY, Judge.
These appeals are from a judgment in a personal injury case stemming from an automobile accident. The jury found that Appellee Anita Combs (“Combs”) was liable for the accident but also found that Appellant Judy Lewis (“Lewis”) had not suffered an injury as a result of the accident and therefore awarded Lewis $0.00 in damages. Lewis asserts, we believe, that the trial court erred in denying a motion for a new trial and that the jury disregarded the instructions of the court. Combs contends that the trial court erred in awarding costs to Lewis. We affirm on the issues raised by Lewis and reverse on the issue raised by Combs.
Lewis first complains that the “defense prejudiced plaintiffs case by waving *593previously excluded as irrelevant medical records in front of the jury without notice to counsel for plaintiff.” We can only assume, because Lewis does not specifically state, that her argument on appeal is not with the defendant but with the trial court’s handling of the situation. After the defense counsel attempted to offer Lewis’s past medical records into evidence, the jury was dismissed and the trial court heard arguments outside their presence. The trial court reprimanded counsel for the defense and held once again that the records were inadmissible. Lewis did not request an admonishment to the jury or other action by the court at that time.
Lewis first raised the issue regarding defense counsel’s conduct in her Supplement to Motion for New Trial, alleging that she was prejudiced by the actions of defense counsel. The trial court summarily denied the motion for a new trial. A trial court has broad discretion in ruling on a motion for a new trial and we will not disturb the ruling absent an abuse of that discretion. Whelan v. Memory-Swift Homes, Inc., Ky., 315 S.W.2d 593 (1958). We find no such abuse here, as we are of the opinion that any prejudice suffered by Lewis did not rise to the level requiring a new trial.
Lewis’s motion for a new trial on the issue of damages was also based on her assertion that the jury awarded inadequate damages under the influence of passion or prejudice. She points to the fact that while the jury was deliberating, they sent a question asking whether the $190.00 claimed in medical bills was for treatment as a result of the accident in question and whether that treatment was given on the day of the accident. The trial court answered, upon stipulation by the parties, that the $190.00 was for treatment for the injuries from the accident and that the treatment was not rendered on the day of the accident. The jury then found that Lewis had not suffered any injury as a result of the accident and awarded no damages to her.
Lewis contends that these series of events amounted to the jury disregarding the instructions of the court. In essence, she believes that the trial court’s response to the jury’s question was tantamount to an instruction that they find that Lewis was injured and award her a minimum of $190.00 in medical bills. We cannot agree.
The trial court could not and did not draw a factual conclusion for the jury; it could only confirm for the jury that there was in fact testimony to support the claim that the $190.00 was incurred as a result of the accident. The jury then weighed the evidence and testimony and decided whether that expense was reasonably needed. Bolin v. Grider, Ky., 580 S.W.2d 490 (1979); KRS 304.39-020(5)(a). Apparently, they concluded it was not. To rule as Lewis suggests would mean that a jury must always accept the medical bills as submitted by the plaintiff and would amount to a rubber stamping of a verdict once the medical bills are introduced as evidence. That is certainly not the result intended by the legislature. The trial court is affirmed on this issue.
Lewis makes a similar argument in regard to the trial court’s ruling upon Combs’s motion for a directed verdict. Combs based her motion in part on the fact that Lewis had not introduced evidence of medical bills in excess of $1,000.00. The trial court denied the motion, relying on KRS 304.39-060(2)(b) which allows circumvention of the $1,000.00 threshold for “permanent injury within reasonable medical probability.” In so denying, the trial court once again was not drawing a factual conclusion by which the jury was bound, but simply acknowledging that Lewis had offered testimony which could support such a finding. As always, it was within the province of the jury as fact-finder to weigh the testimony regarding the extent of Lewis’s injury. Evidently, the jury did not find that testimony credible.
*594Finally, Combs questions that part of the judgment which awards costs to Lewis. Combs contends that she, not Lewis, was the prevailing or successful party in this action and therefore the award of costs to Lewis was erroneous. CR 54.04 provides that “[c]osts shall be allowed as of course to the prevailing party unless the court otherwise directs.” Moreover, “[t]he successful party in any action shall recover his costs, unless otherwise provided by law.” KRS 453.040(l)(a).
To determine this issue, we must decide whether a plaintiff who obtains a verdict finding a defendant liable but fails to obtain a verdict awarding damages is the successful or prevailing party. This is an issue of first impression for the Court. We have therefore looked to other jurisdictions for guidance.
A majority of the jurisdictions which have considered similar issues have concluded that a “prevailing party,” for the purposes of awarding costs and attorney fees, is one who is successful with regard to the main issue in the action. Cooper v. Carlson, 511 P.2d 1305 (Alaska 1973). While some states have determined that a judgment on liability alone is enough to confer prevailing party status, Dennis I. Spencer Contractor, Inc. v. City of Aurora, 884 P.2d 326 (Colorado 1994); MFD Partners v. Murphy, 9 Haw.App. 509, 850 P.2d 713 (1992), the others require that the party recover monetary damages in order to prevail. Sure Snap Corp. v. Baena, 705 So.2d 46 (Fla.App.1997); Childers v. Edwards, 48 Cal.App.4th 1544, 56 Cal.Rptr.2d 328 (1996); Odziemek v. Wesely, 102 Idaho 582, 634 P.2d 623 (1981).
In the federal system, the District of Columbia Circuit has considered this issue and concluded that a plaintiff who obtains a judgment with no damages is not a “prevailing party” under F.R.C.R. 54(d)(1). Tunison v. Continental Airlines Corp., 162 F.3d 1187 (D.C.Cir.1998). Other circuits have reached similar results. PH Group Ltd. v. Birch, 985 F.2d 649 (1st Cir.1993); Johnson v. Eaton, 80 F.3d 148 (5th Cir. 1996); Robinson v. City of St. Charles, Mo., 972 F.2d 974 (8th Cir.1992).
We are inclined to agree that a plaintiff in a negligence action who succeeds in obtaining a liability verdict against a defendant but is not awarded damages has not prevailed for the purposes of awarding costs. A judgment in such an action is, in effect, meaningless unless it is accompanied by an award of damages. The personal injury plaintiff seeks not just an adjudication that the defendant is liable but above all, desires to receive some form of compensation. A plaintiff who proves liability but receives no damages has not succeeded in her ultimate goal and purpose for filing suit.
We therefore reverse that part of the judgment which awards costs to Lewis and remand for an entry of judgment consistent with this opinion.